Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2020

                                     No. 04-20-00298-CV

                           HOWELL CRANE & RIGGING, INC.,
                                       Appellant
                                          v.
                              Robert Lee WAMMACK, Jr.,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09279
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due August 13, 2020; however, the court granted an
extension of time until September 14, 2020. Appellant has filed a motion asking for a further
extension of time to to file the brief.

       We grant the motion and order appellant, Howell Crane & Rigging, Inc., to file
appellant’s brief by October 13, 2020. Counsel is advised that no further extensions of time will
be granted absent a motion, filed before the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                     Clerk of Court